Martin, J.,

delivered the opinion of the court.
This is a direct appeal from the presiding judge of the City Court of New-Orleans to this court, in a case in which the judgment being rendered for more than three hundred dollars, and the appellee has not objected to this mode of bringing the case before us.
In the case of Draper vs. Terrill et al. (ante 81,) very lately decided in this court, we held that the legal mode of bringing such cases before us¿ was, through an intermediate appeal.
We purposely avoided to inquire whether we could act on a direct appeal, when the appellee, by his silence, waived the objection, and consented to our taking cognizance' of the matter. We did so because the case could be well disposed of without our entering on the examination of the mode in which the appeal was brought.
We are not enabled to do so now. The case is put before us on its merits, and we must say, whether or not, the consent „ . ’ . * * of parties authorizes us to act.
The law has pointed out the mode in which suitors are to be relieved from the errors of the presiding judge of the City _ „ - - . . . .... , ' Court of New-Orleans, and has said, that it must be by an intermediate appeal. We cannot, therefore, legally act on a direct one.
It is, therefore, ordered, adjudged and decreed, that the appeal be dismissed, with costs.